OPINION OF THE COURT
Mercure, J.
I
The Village of Kiryas Joel (hereinafter Village) in Orange County is a religious enclave of Satmar Hassidim, practitioners of a strict form of Judaism. The boundaries of the Village were intentionally drawn in such a way as to exclude all but Sat-mars. Living a purposely insular existence, the Satmars have adopted distinctive dress, have no radios or televisions and eschew spoken and written English in favor of Yiddish, their principal language. They also practice separation of the sexes outside of the home and, as part of an effort to avoid acculturation and to provide the Satmar boys and girls with education and training appropriate to their distinctive lifestyle, generally send their children to separate private religious schools, the United Talmudic Academy for boys and Bais Rochel for girls. The problem of educating their handicapped children, however, has thrust the Satmars into the mainstream of New York’s political and judicial affairs.
The Village is situated entirely within the Monroe-Woodbury Central School District. In 1984, as ah accommodation to the *6distinct needs of the Satmars’ handicapped children, who are affected not only by their physical or mental problems but also by their language and social and cultural background, MonroeWoodbury’s Board of Education agreed to provide various services and programs at a "neutral site” within the Village, at an annex to Bais Rochel, under the auspices of the United Talmudic Academy (see, Board of Educ. v Wieder, 72 NY2d 174, 178-180). These arrangements were terminated a year later, however, in reaction to the decisions of the United States Supreme Court in Aguilar v Felton (473 US 402) and Grand Rapids School Dist. v Ball (473 US 373). Although some of the handicapped Satmar children thereafter attended special education classes at the Monroe-Woodbury public schools, all but a few simply went without special educational services (see, Board of Educ. v Wieder, supra, at 181). The irreconcilable views of the Satmars, taking the position that the school district was required to provide special services for their handicapped children within their private religious schools, and of the school district, believing that it could furnish services only in its public schools, led to an initial round of litigation commenced by the school district in November 1985. Ultimately, that action worked its way to the Court of Appeals, which in 1988 rejected both points of view, concluding that, although the school district may legally provide services to the Satmar children outside the regular classes and programs of its public schools, it is not compelled by law to offer such services at a neutral site or in the classes and programs of the Satmars’ nonpublic schools (supra, at 189-190).
The following year, in "an effort to resolve a longstanding conflict between the Monroe-Woodbury School District and the village of Kiryas Joel, whose population are all members of the same religious sect” (Governor’s Approval Mem, 1989 NY Legis Ann, at 324), the Legislature enacted chapter 748 of the Laws of 1989 (hereinafter the prior law), which created a separate public school district in and for the Village and established a board of education, composed of five members elected by the voters of the Village. Although enjoying plenary legal authority over the elementary and secondary education of all school-aged children in the Village, the Kiryas Joel Village School District in fact ran only a special education program for handicapped children, with a mere 13 Village residents attending on a full-time basis.
Plaintiffs in the present action, Louis Grumet and Albert W. Hawk, brought an action seeking a judgment declaring the *7prior law unconstitutional. Ultimately, the United States Supreme Court upheld the determination of the State courts that the legislative enactment was violative of the Establishment Clause of the First Amendment of the US Constitution (Board of Educ. of Kiryas Joel Vil. School Dist. v Grumet, 512 US 687, affg 81 NY2d 518 [hereinafter Kiryas Joel I]). The Court opined that, although the Constitution allows the State to accommodate religious needs by alleviating special burdens, the prior law "crosse[d] the line from permissible accommodation to impermissible establishment” (512 US, supra, at 710). Notably, "[t]he fact that this school district was created by a special and unusual Act of the legislature * * * gives reason for concern whether the benefit received by the Satmar community is one that the legislature will provide equally to other religious (and nonreligious) groups * * * [t]he fundamental source of constitutional concern [being] that the legislature itself may fail to exercise governmental authority in a religiously neutral way” (512 US, supra, at 702-703). "Because the religious community of Kiryas Joel did not receive its new governmental authority simply as one of many communities eligible for equal treatment under a general law, [the Court had] no assurance that the next similarly situated group seeking a school district of its own will receive one” (512 US, supra, at 703).
In a concurring opinion, Justice O’Connor provided New York with some guidelines for crafting acceptable legislation, stating: "There is nothing improper about a legislative intention to accommodate a religious group, so long as it is implemented through generally applicable legislation. New York may, for instance, allow all villages to operate their own school districts. If it does not want to act so broadly, it may set forth neutral criteria that a village must meet to have a school district of its own', these criteria can then be applied by a state agency, and the decision would then be reviewable by the judiciary. A district created under a generally applicable scheme would be acceptable even though it coincides with a village which was consciously created by its voters as an enclave for their religious group. I do not think the Court’s opinion holds the contrary” (512 US, supra, at 717 [O’Connor, J., concurring] [emphasis supplied]).
A mere 11 days after the United States Supreme Court issued its decision in Kiryas Joel I, the Legislature and then-Governor defendant Mario Cuomo accepted Justice O’Connor’s *8invitation by simultaneously passing and signing into law chapters 279 and 241 of the Laws of 1994 (hereinafter the current law). Laws of 1994 (ch 279) repealed the prior law, but allowed the Kiryas Joel Village School District to continue until the State court issued a mandate implementing Kiryas Joel I or until the school district was reconstituted {see, L 1994, ch 279, § 3). The current law amended Education Law article 31 by adding provisions that would allow municipalities existing on the effective date to establish their own union free school districts without the need for special legislation if they exhibit the following demographic features: (1) the municipality is situated wholly within a single central or union free school district, but its boundaries are not coterminous with the boundaries of the school district, (2) the enrollment of the municipality equals at least 2,000 children and is no greater than 60% of the enrollment of the existing school district, (3) the new school district will have an actual valuation per total wealth pupil unit at least equal to the State-wide average, (4) the enrollment of the existing school district will be at least 2,000 students exclusive of the residents of the qualifying municipality, and (5) the actual valuation per total wealth pupil unit of the existing school district will not increase or decrease by more than 10% following organization of the new school district (L 1994, ch 241, § 1, adding Education Law § 1504 [3]). In accordance with the provisions of the current law, MonroeWoodbury and the residents of the Village each voted to approve the Village’s establishment of its own school district.
Plaintiffs then commenced the present action, seeking a declaration that the current law is unconstitutional upon the essential theory that it constitutes a de facto reenactment of the prior law. On cross motions for summary judgment, Supreme Court made a detailed analysis of the current law under the test propounded in Lemon v Kurtzman (403 US 602) and NY Constitution, article XI, § 3, concluded that the current law is constitutional as a matter of law and dismissed the complaint. Plaintiffs now appeal.
II
We begin our analysis with the simple proposition that New York may not, consistent with the Establishment Clause of the 1st Amendment of the US Constitution, enact special legislation creating a school district coterminous with the Village. In order to reach that conclusion, we need not analyze the reasoning underlying the decision in Kiryas Joel I (supra), explore the *9past, present or future applicability of the Lemon test, or engage in any detailed legal discourse. To the contrary, that issue was decided in Kiryas Joel I when the New York courts and the United States Supreme Court struck down the prior law as violative of the United States Constitution. In this case, the only question that need be considered is whether, in enacting the current law, the Legislature simply resurrected the prior law by achieving exactly the same result through carefully crafted indirect means. We believe that it has.
As earlier noted, the current law was enacted and signed into law only 11 days after the United States Supreme Court issued its decision in Kiryas Joel I. Neither its key legislative sponsors nor Governor Cuomo made any secret of the fact that the law was targeted at the Village. In fact, the media quoted a spokesperson for Assembly Speaker Sheldon Silver as stating that "[t]he trick for negotiators [was] to craft legislation so Kiryas Joel would be virtually the only village to take advantage of the opportunity to create a district — even though others technically could”. It appears that the Legislature did its job well. Analysis of census data and other public records establishes that the current law’s demographic criteria permit only one of the State’s 1,546 existing municipalities to qualify for its special treatment, the Village of Kiryas Joel. In addition, expert analysis of the statutory criteria shows them to further no known educational purpose and, as noted in Kiryas Joel I, the current law goes against New York’s established trend of consolidating school districts, not fragmenting them (Kiryas Joel I, 512 US 687, 700, supra). Nonetheless, citing to the facial neutrality of the individual criteria, the opinion that some other municipality may in the future qualify and the fact that the current law is not self-executing, i.e., it requires the initiative and affirmative vote of the affected municipality and school district, defendants contend that the current law constitutes generally applicable legislation setting forth neutral criteria under which a municipality may have a school district of its own (see, 512 US, supra, at 700 [O’Connor, J., concurring]). We disagree.
It should be noted first that defendants Board of Education of the Kiryas Joel Village School District and Board of Education of the Monroe-Woodbury Central School District fought Kiryas Joel I all the way to the United States Supreme Court, thereby providing notice to the Legislature that, given the opportunity, both the singular eligible municipality and the school district surrounding it would vote in favor of decentrali*10zation. Under the circumstances, we view the current law’s dual-approval requirement as meaningless. In fact, to the extent that a municipality may at some future time satisfy the complex statutory criteria but nonetheless fail to secure the necessary municipal or school district approval, the approval requirement may be viewed as but a further means of limiting the possible range of qualifying municipalities.
We are similarly unimpressed with defendants’ claim of facial neutrality, buttressed by evidence of the possibility that another municipality may at some time become eligible.. Fundamentally, "[t]he Constitution 'nullifies sophisticated as1 well as simple-minded modes’ of infringing on Constitutional protections” (U.S. Term Limits v Thornton, 514 US —, —, 115 S Ct 1842, 1867, quoting Lane v Wilson, 307 US 268, 275) and will not countenance indirect attempts to accomplish what cannot be accomplished directly (see, U.S. Term Limits v Thornton, supra-, Wallace v Jaffree, 472 US 38, 64-65 [Powell, J., concurring]). In determining whether the current law is a mere subterfuge, we may probe beneath its veneer of neutrality and consider the purpose for its enactment, as illuminated by historical context and the sequence of events leading to its passage, and its actual reach (see, supra; Edwards v Aguillard, 482 US 578, 595). As already noted, defendants as much as concede that the current law was enacted to fulfill the purpose underlying the prior law, i.e., to solve the unique problem associated with providing special education services to handicapped children in the Village (Kiryas Joel I, 512 US 687, 693-694, supra). Even absent a concession, the Legislature’s and Governor’s expressions of intent to aid the Satmars, the timing of the legislation and the content of its companion legislation (L 1994, ch 279), which continued the Kiryas Joel Village School District pending reconstitution, permit no serious question on the issue.
As for the practical effect of the law, it should suffice to note that the current law brings about precisely the same result as the prior law, the creation of a special school district for the Village of Kiryas Joel and no other municipality in the State. Despite the facial neutrality of the current law’s five demographic factors, expert analysis shows them to fulfill no existing educational policy or purpose. To the contrary, they "serve only to designate and identify the place to be affected * * * creating] a purported class in name only” (Matter of Radich v Council of City of Lackawanna, 93 AD2d 559, 564-565, affd 61 NY2d 652). As cogently argued in the amicus brief submitted *11on behalf of The American Jewish Congress concerning the passage of the current law by both houses of the Legislature on the very day it was introduced: "A legislature that is annually paralyzed over the allocation of state funds between rural and urban districts, for example, does not decide in one day that the whole of New York’s educational system needs revamping. The New York legislature did not decide in one day that for legitimate reasons of educational policy the decades-old state policy of consolidating smaller districts into fiscally and educationally more efficient larger districts * * * was unsound or needed substantial modification. No committee of the Assembly or the Senate had urged such a change. Neither had the Regents, the Commissioner of Education or any special task force. No newspaper, no magazine, no student of New York’s education system, called for the 'reform’ embodied in [the current law] [citation omitted].”
While each of the current law’s five criteria standing alone might be viewed as neutral and might legitimately be given general application, when the five criteria are considered together they simply identify the Village (see, Stapleton v Pinckney, 293 NY 330, 334-336; Matter of Henneberger, 155 NY 420, 424-428; cf, Hotel Dorset Co. v Trust for Cultural Resources, 46 NY2d 358, 368; see also, Gomillion v Lightfoot, 364 US 339). We must look beyond the current law’s words, which are no more than a camouflage for the current law’s true purpose (see, Church of Lukumi Babalu Aye v City of Hialeah, 508 US 520, 534).
Perhaps most illuminating is a consideration of the last of the current law’s demographic factors, that the actual valuation per total wealth pupil unit of the existing school district not increase or decrease by more than 10% following reorganization of the school district, which was justified in the Governor’s Program Bill Memorandum as protecting existing districts against large swings in property taxes. As pointed out by amicus curiae National Pearl, although there may be political reasons to protect existing districts against large increases in property taxes, there surely can be no logical reason to protect those districts against decreases in taxes. Nonetheless, as noted in the affidavit of Daniel Kinley, Deputy Executive Director of the State School Boards Association, absent this apparently meaningless criterion four municipalities would have *12been eligible for the current law’s special treatment, not just the single targeted Village.*
We cannot join in the dissent’s innocent acceptance of the representation that the purpose for the current law is to fill a gap in the law by authorizing municipalities to create school districts when required by the educational interests of the community. Had that intent been genuine, the Legislature surely would not have imposed a complex series of demographic qualifiers so onerous as to limit the range of eligible municipalities to one. Nor can it be shown (or even seriously argued) that the demographic criteria selected by the Legislature have a discernible relationship to any "exceptional community circumstances” to be addressed by the current law. The "special needs” theory upon which the dissent predicates its analysis is, in a word, illusory.
Had the current law permitted any existing municipality, or even any village, to form a school district if it obtained appropriate approvals and also fulfilled statutory criteria designed to evidence a special educational need for a separate school district, we would have no quarrel. Such a law of uniform State-wide application would be analytically comparable to the general authorization of Village Law article 2 and would also fulfill Justice O’Connor’s vision of "[a] district created under a generally applicable scheme * * * [merely] coinciding] with a village which was consciously created by its voters as an enclave for their religious group” (Kiryas Joel I, 512 US, supra, at 717 [O’Connor, J., concurring]). In sharp contrast, the current law is exposed as a subterfuge and, as with the prior law, legislation "singling] out a particular religious group for favorable treatment” (512 US, supra, at 716 [O’Connor, J., concurring]).
Finally, we conclude our analysis by noting our agreement with Chief Judge Kaye (see, Grumet v Board of Educ., 81 NY2d 518, 532-540 [Kaye, Ch. J., concurring], affd 512 US 687, supra), Justice O’Connor (see, Kiryas Joel I, 512 US, supra, at 716-717 [O’Connor, J., concurring]) and Justice Souter (512 US, supra, at 705) that there are a number of constitutionally permis*13sible ways to accommodate the needs of the Satmars. We urge such a resolution.

 We note that Kinley made an alternative analysis based on defendants’ argument that the 1990 census data is "faulty” and the figures should be adjusted upward 7%, resulting in the elimination of all municipalities but the targeted Village even before the fifth and final demographic factor was applied.